Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2019/ 125283 filed in China on 12/13/2019, published as WO 2020/155888 on 8/6/2020. 
Acknowledgment is made of applicant’s claim for priority of application CN 201910108654.9 filed in China on 02/03/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 5, 12, 13, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. CN 107040140.
Claim 1: Zhou et al. disclose a drive circuit for a dimming glass (Polymer dispersed liquid crystal film PDLC, also known as smart dimming film, is to disperse small molecular liquid crystals in a transparent polymer matrix between two transparent film materials, and form micron-sized or nano-sized Liquid Crystal droplets) [0014], comprising:
(Fig. 2) a controller MCU (Micro Control Unit, microcontroller) [0044], wherein an input terminal of the controller MCU receives a control instruction (instruction for controlling the opening and closing of the full-bridge circuit switch through the timing sequence issued by the single-chip MCU) [0016], 
(Fig. 3) the controller MCU is configured to output a voltage control signal of the controller according to the control instruction (MCU outputs SPWM signal) [0044-0046]
(Fig. 3) a voltage adjustment circuit (voltage adjustment circuitry, combined DC-DC boost conversion circuit and  full-bridge inverter circuit) [0047], wherein a control input terminal of the voltage adjustment circuit (input of DC-DC boost conversion circuit) is connected to the output terminal of the controller MCU, 
(Fig. 3) a power input terminal (power supply input) of the voltage adjustment circuit is connected to a first power supply (DC power supply) [0016], and 
(Fig. 5) a voltage output terminal SPWM1 of the voltage adjustment circuit is connected to a voltage input terminal of the dimming glass PDLC (MCU control circuit/ microcomputer U3 unit outputs sinusoidal pulse with modulation SPWM signal) [0013] [0048] so that the degree of deflection of liquid crystal molecules in switchable glass (PDLC film) [0014] can be controlled to adjust the light transmittance of the switchable glass (PDLC film, i.e., smart dimming lass) [0014]
the voltage adjustment circuit (DC-DC boost conversion circuit) is configured to generate an output voltage signal (the output terminal of the generating circuit outputs a sine full-wave alternating current signal) [0019] at the voltage output terminal of the voltage 
(Fig. 6) wherein the output voltage signal (sine full-wave alternating current signal) adjusts light transmittance of the dimming glass PDLC by controlling a degree of deflection of liquid crystal molecules in the dimming glass (MCU control circuit/ microcomputer U3 unit outputs sinusoidal pulse with modulation SPWM signal so that the degree of deflection of liquid crystal molecules in switchable glass, i.e., PDLC film, can be controlled to adjust the light transmittance of the switchable glass; the liquid crystal droplet is initially strongly scattered, in an opaque milky white state; by changing the optical axis orientation of the liquid crystal droplets, the liquid crystal droplets show a transparent state) [0014]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 2
(Fig. 3) the voltage adjustment circuit (combined DC-DC boost conversion circuit/ full-bridge inverter circuit) [0047] comprises:
(Fig. 3) a voltage adjustment sub-circuit (DC-DC boost conversion circuit), wherein a control input terminal of the voltage adjustment sub-circuit (DC-DC boost conversion circuit) receives the voltage control signal SPWM (SPWM signal input to the DC-DC boost conversion circuit from MCU), 
(Fig. 3) a power input terminal of the voltage adjustment sub-circuit (input terminal of DC-DC boost conversion circuit) is connected to the first power supply (DC power supply) to receive a first voltage signal (DC voltage), the voltage adjustment sub-circuit (DC-DC boost conversion circuit) is configured to output a second voltage signal (half sine wave signal) [0045] at a voltage output terminal of the voltage adjustment sub-circuit (output terminal of DC-DC boost conversion circuit), and a voltage of the first voltage signal (DC voltage) is different from a voltage of the second voltage signal (sine half-wave); and 
a voltage output sub-circuit (full-bridge inverter circuit), wherein a voltage input terminal of the voltage output sub- circuit (input of full-bridge inverter circuit) receives the second voltage signal (sine half-wave), and 
the voltage output sub-circuit (full-bridge inverter circuit) is configured to output the output voltage signal at a voltage output terminal of the voltage output sub-circuit (full-bridge inverter circuit) based on the second voltage signal (low-frequency sine wave) to control the light transmittance of the dimming glass (Polymer dispersed liquid crystal film PDLC, i.e., smart dimming film) [0014].

Claims 5, 12, 13, 18: Zhou et al. disclose
Claim 5: (Fig. 3) an MCU (Micro Control Unit, microcontroller), a voltage adjustment circuit (voltage adjustment circuitry, combined DC-DC boost conversion circuit and  full-bridge inverter circuit), an output sub-circuit (full-bridge inverter circuit) [0047], the controller MCU outputs the drive control signal to the voltage input terminal of the drive sub-circuit (DC-DC boost conversion circuit) according to a refresh frequency (time sequence sent by the single chip MCU for controlling the full bridge switching circuit to switch on or switch off) [0016]. 
Claim 12: (Figs. 1-5) A dimming glass device (polymer dispersed liquid crystal film PDLC FILM, also referred to as intelligent dimming film) [0014], comprising: the drive circuit (see claim 1); and the dimming glass PDLC, wherein the dimming glass PDLC comprises the liquid crystal molecules (polymer dispersed liquid crystal), is connected to the voltage output terminal of the drive circuit through a voltage input terminal (output of voltage adjustment circuit , i.e., full-bridge inverter circuit) [0047] of the dimming glass to receive the output voltage signal, and controls the degree of deflection of the liquid crystal molecules under control of the output voltage signal (MCU control circuit/ microcomputer U3 unit outputs sinusoidal pulse with modulation SPWM signal so that the degree of deflection of liquid crystal molecules in switchable glass, i.e., PDLC film, can be controlled to adjust the light transmittance of the switchable glass; the liquid crystal droplet is initially strongly scattered, in an opaque milky white state; by changing the optical axis orientation of the liquid crystal droplets, the liquid crystal droplets show a transparent state)
Claim 13: (Figs. 1-5) the dimming glass further comprises: a first transparent substrate; and a second transparent substrate opposite to the first transparent substrate [0014], wherein the liquid crystal molecules are between the first transparent substrate and the second transparent substrate and are deflected under control of the output voltage signal output by the drive circuit (the small molecule liquid crystal dispersed in a transparent polymer matrix between two transparent substrates and the second transparent substrate; the method through the single chip MCU controlling on/off states of the full bridge inverter switch, the DC/DC boosting high voltage direct current output of the converter through full bridge, output sine wave, so as to drive the liquid crystal display) [0014-0015].  
Claim 18: (Figs. 2, 3) A drive method for driving the drive circuit for a dimming glass comprising: receiving the control instruction, and by the controller MCU, outputting the voltage control signal SPWM at the output terminal of the controller MCU according to the control instruction; by the voltage adjustment circuit (DC-DC boost conversion circuit), generating the output voltage signal (the output terminal of the generating circuit outputs a sine full-wave alternating current signal) [0019] at the voltage output terminal of the voltage adjustment circuit (DC-DC boost conversion circuit) according to the voltage control signal, (Fig. 6) the output voltage signal adjusts the light transmittance of the dimming glass by controlling the degree of deflection of the liquid crystal molecules in the dimming glass (MCU control circuit/ microcomputer U3 unit outputs sinusoidal pulse with modulation SPWM signal so that the degree of deflection of liquid crystal molecules in switchable glass, i.e., PDLC film, can be controlled to adjust the light transmittance of the switchable glass; the liquid crystal droplet is initially strongly scattered, in an opaque milky white state; by changing the optical axis orientation of the liquid crystal droplets, the liquid crystal droplets show a transparent state) [0014].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 107040140 in view of Xiao et al. CN 110471232.
Claim 3: Zhou et al. disclose as above
Xiao et al. teach
(Fig. 1) the first voltage signal (DC voltage) and the second voltage signal are DC voltage signals – Xiao et al. teach the boosting circuit 10, comparable to Zhou’s DC-DC boost conversion circuit, inputs the low voltage DC signal for boosting, and outputs high voltage direct current signal to the inverter circuit 30. 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Xiao's structure in order to provide improved driving structure of the display device, as taught by Xiao [Abstract];

Claims 4, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 107040140 in view of Lin et al. CN 106712502.
Claims 4, 19: Zhou et al. disclose
(Fig. 3) an MCU (Micro Control Unit, microcontroller), a voltage adjustment circuit (voltage adjustment circuitry, combined DC-DC boost conversion circuit and  full-bridge inverter circuit) [0047],
(Fig. 3) the controller MCU outputs a drive control signal SPWM
 the voltage output sub-circuit comprises: a drive sub-circuit (DC-DC boost conversion circuit) [0047], wherein a voltage input terminal of the drive sub-circuit is connected to the output terminal of the controller MCU to receive a drive control signal SPWM, a power input terminal of the drive sub-circuit (DC-DC boost conversion circuit) is connected to a second power supply, and the drive sub-circuit (DC-DC boost conversion circuit) is configured to amplify the drive control signal SPWM (from MCU) and output an amplified drive control signal (half-wave) at a voltage output terminal of the drive sub-circuit; and 
an output sub-circuit (full-bridge inverter circuit) [0047], wherein a drive control terminal of the output sub-circuit is connected to the voltage output terminal of the drive sub-circuit to receive the amplified drive control signal, and a voltage input terminal of the output sub-circuit is connected to the voltage output terminal of the voltage adjustment sub-circuit to receive the second voltage signal, and the output sub-circuit is configured to, under control of the amplified drive control signal, output the output voltage signal (a sine full-wave alternating current signal) [0019] at a voltage output (full-bridge inverter circuit) according to the second voltage signal.  
Except
a drive sub-circuit, a power input terminal of the drive sub-circuit is connected to a second power supply, and the drive sub-circuit outputs an amplified drive control signal (half-wave) at a voltage output terminal of the drive sub-circuit; 
however Lin et al. teach
(Fig. 2) a drive sub-circuit 101, a power input terminal of the drive sub-circuit 101 is connected to a second power supply (DC-IN), and the drive sub-circuit 101 outputs an amplified drive control signal (DC-OUT) at a voltage output terminal (DC-OUT terminal) of the drive sub-circuit 101; 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Lin's structure in order to provide over-voltage protection, as taught by Lin [Abstract];

Claim 11: Zhou et al. disclose as in claim 4 above
Claim 11: (Fig. 3) a filter circuit (LC filter circuit L1/C2), wherein the filter circuit (LC filter circuit L1/C2) [0053] is connected to the voltage output terminal of the output sub-circuit (full-bridge inverter circuit) [0047], and is configured to filter a DC voltage in the output voltage signal output by the output sub-circuit (output end of the full-bridge inverter circuit is connected with the input end of the LC filter circuit L1/C2).

Claims 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 107040140 in view of Zhong et al. CN 105551446.
Claims 6, 20: Zhou et al. disclose
(Fig. 3) an alternate frequency of the AC voltage signal (controller MCU outputs SPWM signal to DC-DC boost conversion circuit) is identical with a refresh frequency of the controller (time sequence sent by the single chip MCU for controlling the full bridge switching circuit to switch on or switch off) [0016] 
except
the output voltage signal output by the output sub-circuit is an AC voltage signal, an amplitude of the AC voltage signal is identical with an amplitude of the second voltage signal
however Zhong et al. teach
(Fig. 5) wherein the output voltage signal (31) output by the output sub-circuit is an AC voltage signal, an amplitude of the AC voltage signal 31 is identical with an amplitude of the second voltage signal 32 – Note: this driving feature is very well known in the art. 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Zhong's structure in order to provide improved panel residual image effect to the display device, as taught by Zhong [Abstract];

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 107040140 in view of Uehara US 2013/0258220.
Claim 10: Zhou et al. disclose
(Fig. 3) the control input terminal of the voltage adjustment sub-circuit (DC-DC boost conversion circuit) is connected to the output terminal of the controller MCU to receive (SPWM signal input to the DC-DC boost conversion circuit from MCU),
(Fig. 3) the power input terminal of the voltage adjustment sub-circuit (DC-DC boost conversion circuit) is connected to the first power supply (DC power supply) to receive a first voltage signal (DC voltage), and 
a third terminal serves as the voltage output terminal of the voltage adjustment sub-circuit (DC-DC boost conversion circuit) to output the second voltage signal (half sine wave signal) [0045]; 
a resistor, wherein a first terminal of the resistor is connected to the third terminal of the digitally controlled potentiometer; and 
an analog-to-digital converter, wherein a first terminal of the analog-to-digital converter is connected to a second terminal of the resistor, and a second terminal of the analog-to-digital converter is connected to the digitally controlled potentiometer 
except
a first terminal of the digitally controlled potentiometer serves as the control input terminal of the voltage adjustment sub-circuit
a second terminal of the digitally controlled potentiometer serves as the power input terminal of the voltage adjustment sub-circuit
a third terminal of the digitally controlled potentiometer serves as the voltage output terminal of the voltage adjustment sub-circuit
a resistor, wherein a first terminal of the resistor is connected to the third terminal of the digitally controlled potentiometer; and an analog-to-digital converter, wherein a first terminal of the analog-to-digital converter is connected to a second terminal of the 
however Uehara teaches
(Fig. 14) [0103] a digitally controlled potentiometer VR (variable resistor), a voltage adjustment sub-circuit Amp/R1/Tr1/Tr2/R2 (booster circuit having an operational amplifier Amp, a resistor R1, and transistors Tr1 and Tr2 and a resistor R2 form an amplifier circuit that amplifies the original detection signal, comparable to Zhou’s DC-DC boost conversion circuit)
(Fig. 14) [0103] a first terminal (control input to VR) of the digitally controlled potentiometer VR (variable resistor) serves as the control input terminal of the voltage adjustment sub-circuit Amp/R1/Tr1/Tr2/R2 (booster circuit, comparable to Zhou’s (DC-DC boost conversion circuit)
a second terminal (source power unit) of the digitally controlled potentiometer VR serves as the power input terminal of the voltage adjustment sub-circuit Amp/R1/Tr1/Tr2/R2 (booster circuit)
a third terminal (output of R2) of the digitally controlled potentiometer VR serves as the voltage output terminal of the voltage adjustment sub-circuit Amp/R1/Tr1/Tr2/R2 (booster circuit)
(Fig. 14) a resistor R3, wherein a first terminal of the resistor R3 is connected to the third terminal (output of R2) of the digitally controlled potentiometer VR; and an analog-to-digital converter ADC (AD converter) [0104], wherein a first terminal of the analog-to-digital converter ADC is connected to a second terminal of the resistor R3, and a second ADC is connected to the digitally controlled potentiometer VR (via voltage adjustment sub-circuit Amp/R1/Tr1/Tr2/R2)
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Uehara's structure in order to provide drive condition adjustment circuit to adjust a drive condition of a display device, as taught by Uehara [Abstract];

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 107040140 in view of Bayat et al. US Pat. 10845665 (Provisional App 62/289810 dated 02/01/2016).
Claim 14:
Bayat et al. teach
(Fig. 3) the liquid crystal molecules 34/36 are dye liquid crystal molecules (a liquid crystal material 38 containing liquid crystal molecules 34 and dye molecules 36)
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Bayat's structure in order to be dynamically adjusted to control visible light transmission through the window, as taught by Bayat [Abstract];

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 107040140 in view of Lu et al. US 2017/0138626.
Claims 15, 16:
Lu et al. teach
Claim 15: (Fig. 3) a display unit 102 (touch display module) [0069], wherein the display unit 102 is configured to display control information (operation control information, e.g., user instruction/selection/command) and send the control instruction (operation control information) to the controller 10 according to an operation on the control information (e.g., user instruction/selection/command).
Claim 16: (Fig. 3) a control unit 110 (control module), wherein the control unit 110 is configured to send the control instruction to the controller 10 (touch display module 102 displays the indoor environment parameters acquired by the control module 101) [0069]
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Lu's structure in order to provide indoor adjustment system, as taught by Lu [Abstract];

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 107040140 in view of Li et al. US 2019/0108796.
Claim 17:
Li et al. teach
a button unit 70 (preset button) , wherein the button unit 70 is configured to send the control instruction to the controller 7 (mode controller) [0034].  
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Li's structure in order to provide improved power consumption, as taught by Li [0032];

Allowable Subject Matter
3.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  

“…the output sub-circuit comprises: a first transistor, wherein a gate electrode of the first transistor is connected to the first output terminal of the drive sub-circuit to receive the amplified drive control signal, a first electrode of the first transistor is connected to the voltage output terminal of the voltage adjustment sub-circuit to receive the second voltage signal, and a second electrode of the first transistor is connected to the first voltage output terminal of the output sub-circuit; a second transistor, wherein a gate electrode of the second transistor is connected to the second output terminal of the drive sub-circuit to receive the amplified drive control signal, a first electrode of the second transistor is connected to the voltage output terminal of the voltage adjustment sub-circuit to receive the second voltage signal, and a second electrode of the second transistor is connected to the second voltage output terminal of the output sub-circuit; a third transistor, wherein a gate electrode of the third transistor is connected to the third output terminal of the drive sub-circuit to receive the amplified drive control signal. a first electrode of the third transistor is connected to a first voltage terminal to receive a third voltage signal, and a second electrode of the third transistor is connected to the first voltage output terminal of the output sub-circuit; and a fourth transistor, wherein a gate electrode of the fourth transistor is connected to the fourth output terminal of the drive sub-circuit to receive the amplified drive control signal, a first electrode of the fourth transistor is connected to the first voltage terminal to receive the third voltage signal, and a second electrode of the fourth transistor is connected to the second voltage output terminal of the output sub-circuit.”

Zhou et al. CN 107040140, Xiao et al. CN 110471232, Uehara US 2013/0258220 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871